Exhibit 10.2
BIODEL INC.
EXECUTIVE SEVERANCE AGREEMENT
This Executive Severance Agreement (this “Agreement”), dated and effective as of
                     is between Biodel Inc., a Delaware corporation (the
“Company”), and                                          (the “Executive”).
WHEREAS the board of directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to ensure that
the Company will have the continued dedication of the Executive, notwithstanding
the fact that the Executive does not have any form of traditional employment
contract or other assurance of job security;
WHEREAS the Board believes it is imperative to diminish any distraction of the
Executive arising from the personal uncertainty and insecurity that arises in
the absence of any assurance of job security by providing the Executive with
reasonable compensation and benefit arrangements in the event of termination of
the Executive’s employment by the Company under certain defined circumstances;
WHEREAS the parties entered into an executive severance agreement as of
                    ; and
WHEREAS the parties wish to amend such agreement so that such agreement as so
amended shall read in its entirety as follows.
NOW THEREFORE, in order to accomplish these objectives, the Board has caused the
Company to enter into this agreement.
1. TERM
The term of this Agreement (the “Term”) shall commence on the date this
Agreement is executed by the Executive and the Company and shall continue
through the duration of the Executive’s employment with the Company.
2. EMPLOYMENT
The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or by any affiliated or
successor company is “at will” and may be terminated by either the Executive or
the Company or its affiliated companies at any time with or without cause,
subject to the termination payments prescribed herein.
3. ATTENTION AND EFFORT
During any period of time that the Executive remains in the employ of the
Company, and excluding any periods of paid time-off to which the Executive is
entitled, the Executive will devote such of his productive time, ability,
attention, and effort as shall be reasonably necessary to the business and
affairs of the Company and the discharge of the responsibilities assigned to him
hereunder, and

 



--------------------------------------------------------------------------------



 



will seek to perform faithfully and efficiently such responsibilities. It shall
not be a violation of this Agreement for the Executive to (a) serve on
corporate, civic or charitable boards or committees, (b) deliver lectures,
fulfill speaking engagements or teach at educational institutions, (c) manage
personal investments, (d) continue to conduct any business or profession
conducted by Employee at the date of this Agreement or (e) continue to engage in
activities permitted by the policies of the Company or as specifically permitted
by the Company, so long as such activities do not significantly interfere with
the performance of the Executive’s responsibilities in accordance with this
Agreement. It is expressly understood and agreed that to the extent any such
activities have been conducted by the Executive prior to the Term, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) during the Term shall not thereafter be deemed to interfere with
the performance of the Executive’s responsibilities to the Company.
4. TERMINATION
During the Term, employment of the Executive may be terminated as follows, but,
in any case, the nondisclosure provisions set forth in Section 7 hereof shall
survive the termination of this Agreement and the termination of the Executive’s
employment with the Company:
4.1 BY THE COMPANY OR THE EXECUTIVE
At any time during the Term, the Company may terminate the employment of the
Executive with or without Cause (as defined below), and the Executive may
terminate his employment for Good Reason (as defined below) or for any reason,
upon giving Notice of Termination (as defined below).
4.2 AUTOMATIC TERMINATION
This Agreement and the Executive’s employment shall terminate automatically upon
the death or Disability of the Executive. The term “Disability” as used herein
shall mean the Executive’s inability (with such accommodation as may be required
by law and which places no undue burden on the Company), to perform the
Executive’s essential duties for a period or periods aggregating twelve
(12) weeks in any three hundred sixty-five (365) day period as a result of
physical or mental illness, loss of legal capacity or any other cause.
4.3 NOTICE OF TERMINATION
Any termination by the Company or by the Executive during the Term shall be
communicated by Notice of Termination to the other party given in accordance
with Section 8 hereof. The term “Notice of Termination” shall mean a written
notice that (a) indicates the specific termination provision in this Agreement
relied upon, and (b) to the extent applicable, sets forth briefly the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance that
contributed to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company hereunder or preclude the Executive or the Company
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

-2-



--------------------------------------------------------------------------------



 



4.4 DATE OF TERMINATION
“Date of Termination” means (a) if the Executive’s employment is terminated by
reason of death, the date of death, (b) if the Executive’s employment is
terminated by reason of Disability, immediately upon a determination by the
Company of the Executive’s Disability, and (c) in all other cases, upon the
giving of the Notice of Termination. Notwithstanding the foregoing, the party
giving the notice in the case of (c) above will have the right, but not the
obligation, to have the termination be effective upon the expiration of any
period specified in the Notice of Termination. In that event the Executive’s
employment and performance of services will continue during the specified period
unless the other party (the Company in the event of a termination by the
Executive or the Executive in the event of a termination by the Company)
thereafter elects to terminate the employment of the Executive pursuant to
Section 2 and that termination is as of an earlier date. Notwithstanding the
foregoing, the Company may, upon notice to the Executive and without reducing
the Executive’s compensation during such period, excuse the Executive from any
or all of his duties during such period.
5. TERMINATION PAYMENTS
In the event of termination of the Executive’s employment, all compensation and
benefits shall terminate, except as specifically provided in this Section 5.
5.1 TERMINATION BY THE COMPANY OTHER THAN FOR CAUSE OR BY THE EXECUTIVE FOR GOOD
REASON
If during the Term the Company terminates the Executive’s employment other than
for Cause or the Executive terminates his employment for Good Reason, the
Executive shall be entitled to:
(a) Payment of the following accrued obligations (the “Accrued Obligations”):
(i) the Executive’s then current annual base salary through the Date of
Termination to the extent not theretofore paid; and
(ii) if the performance criteria for earning the annual bonus for the full
fiscal year of termination have been fully satisfied at the time of termination
(excluding any requirement that the Executive be employed by the Company at the
end of the fiscal year), the product of (x) the amount of the annual bonus for
that year and (y) a fraction the numerator of which is the number of days in the
current fiscal year through the Date of Termination and the denominator of which
is three hundred sixty-five (365);
(iii) if the performance criteria for earning the annual bonus for the full
fiscal year of termination have not been fully satisfied and the Board of
Directors of the Company determines that all such criteria could not have been
satisfied if the Executive remained employed for the full fiscal year, no amount
for the annual bonus; and

-3-



--------------------------------------------------------------------------------



 



(iv) if neither (ii) nor (iii) apply, the product of (x) the Three-Year Average
Annual Bonus and (y) a fraction the numerator of which is the number of days in
the current fiscal year through the Date of Termination and the denominator of
which is three hundred sixty-five (365). “Three-Year Average Annual Bonus” shall
mean the average of bonuses paid or payable to the Executive by the Company for
each of the three fiscal years immediately preceding the year of termination
(including the annualized amount of any such bonus paid or payable for any
partial year, but not stock options or stock awards, which became fully vested
and any deferred compensation earned during any of those years and excluding any
sign-on or other one-time-only bonus). If the Executive has not been an
executive officer of the Company during the entire three-year period referred to
above or was not offered a bonus during any of those years, then the Three-Year
Average Annual Bonus shall be calculated for such shorter time that he or she
was an executive officer of the Company and had been offered a bonus; and
(v) any accrued paid time-off that would be payable under the Company’s standard
policy to the extent not theretofore paid.
(b) For eighteen (18) months after the Date of Termination or until the
Executive qualifies for comparable medical and dental insurance benefits from
another employer, whichever occurs first, and subject to the satisfactory
execution by the Executive (including the expiration of any revocation period)
of an agreement substantially in the form of Exhibit A hereof, the Company shall
pay the Executive’s premiums for
(i) health insurance benefit continuation for the Executive and his family
members, if applicable, that the Company provides to the Executive under the
provisions of the federal Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), to the extent that the Company would have paid such
premiums had the Executive remained employed by the Company (such continued
payment is hereinafter referred to as “COBRA Continuation”); and
(ii) additional health coverage, life, accidental death and disability and other
insurance programs for the Executive and his family members, if applicable, to
the extent such programs existed on the Date of Termination.
(c) Continuation of the Executive’s then current annual base salary for the
fiscal year in which the Date of Termination occurs for a period of eighteen
(18) months after the Date of Termination, subject to the satisfactory execution
by the Executive (including the expiration of any revocation period) of an

-4-



--------------------------------------------------------------------------------



 



agreement substantially in the form of Exhibit A hereof.
(d) An amount equal to one and one-half times the Three-Year Average Annual
Bonus, subject to the satisfactory execution by the Executive (including the
expiration of any revocation period) of an agreement substantially in the form
of Exhibit A hereof.
(e) Immediate vesting of all outstanding stock options previously granted to the
Executive by the Company, subject to the satisfactory execution by the Executive
(including the expiration of any revocation period) of an agreement
substantially in the form of Exhibit A hereof.
(f) The provision in any agreement evidencing any outstanding stock option
causing the option to terminate upon the expiration of three months (or any
other period relating to termination of employment) after termination of
employment shall be of no force or effect, except that nothing herein shall
extend any such option beyond its original term or shall affect its termination
for any reason other than termination of employment. The provisions of this
clause (f) are subject to the satisfactory execution by the Executive (including
the expiration of any revocation period) of an agreement substantially in the
form of Exhibit A.
5.2 TERMINATION FOR CAUSE OR OTHER THAN FOR GOOD REASON
If during the Term the Executive’s employment shall be terminated by the Company
for Cause or by the Executive for other than Good Reason, this Agreement shall
terminate without further obligation on the part of the Company to the
Executive, other than the Company’s obligation to pay the Executive the amounts
in Section 5.1(a) (i) and (v).
5.3 TERMINATION BECAUSE OF DEATH OR DISABILITY
Upon the Executive’s death or Disability, this Agreement shall terminate
automatically without further obligation on the part of the Company to the
Executive or his legal representatives under this Agreement, other than the
Company’s obligation, if any, to pay the Executive the benefits in
Section 5.1(a) to (e).
5.4 PAYMENT SCHEDULE
All payments, or any portion thereof, payable pursuant to Section 5.1, shall be
made to the Executive within ten (10) working days of the Date of Termination
except that
(a) any amount payable to the Executive pursuant to Section 5.1(a)(ii), (iii) or
(iv) or Section 5.1(d) shall be paid to Executive when his or her bonus would
have been paid if he or she were still employed; and
(b) any payments payable to the Executive pursuant to Section 5.1(c) hereof
shall

-5-



--------------------------------------------------------------------------------



 



be made to the Executive in the form of salary continuation payable at normal
payroll intervals during the eighteen (18) month severance period on the dates
when the Executive would have received his or her payments of salary if he or
she were still employed and in the amounts he or she would have received.
5.5 CAUSE
For purposes of this Agreement, termination of the Executive’s employment shall
be for “Cause” if it is for any of the following:
(a) A refusal to carry out any material lawful duties of the Executive or any
directions or instructions of the Board or senior management of the Company
reasonably consistent with those duties;
(b) Failure to perform satisfactorily any lawful duties of the Executive or any
directions or instructions of the Board or senior management reasonably
consistent with those duties; provided, however, that the Executive has been
given notice and has failed to correct any such failure within (10) days
thereafter (unless any such correction by its nature cannot be done in 10 days,
in which event the Executive will have a reasonable time to correct failures),
and provided further that the Company shall have no obligation to give notice
and the Executive will have no such opportunity to correct more than two times
in any twelve calendar month period;
(c) Violation by the Executive of a local, state or federal law involving the
commission of a crime, other than minor traffic violations, or any other
criminal act involving moral turpitude;
(d) The Executive’s gross negligence, willful misconduct or breach of his or her
duty to the Company involving self-dealing or personal profit;
(e) Current abuse by the Executive of alcohol or controlled substances;
deception, fraud, misrepresentation or dishonesty by the Executive; or any
incident materially compromising the Executive’s reputation or ability to
represent the Company with investors, customers or the public; or
(f) Any other material violation of any provision of this Agreement by the
Executive not described in (a) or (b) above, subject to the same notice and
opportunity to correct provisions as are set forth in (b) above.
5.6 GOOD REASON
For purposes of this Agreement, “Good Reason” means:
(a) Reduction of the Executive’s annual base salary to a level below the level
in effect on the date of this Agreement, regardless of any change in the
Executive’s duties or responsibilities;

-6-



--------------------------------------------------------------------------------



 



(b) Any material diminution in Executive’s position, authority, duties or
responsibilities or any other action by the Company that results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated and inadvertent action not taken in bad faith and
that is remedied by the Company within ten (10) days after receipt of notice
thereof is provided to the Company by the Executive;
(c) The Company’s requiring the Executive to be based at any office or location
more than fifty (50) miles from the location of the Executive’s assigned
worksite prior to the Date of Termination and the Executive’s residence at any
such time such requirement is imposed;
(d) Any failure by the Company to comply with and satisfy Section 9 hereof;
provided, however, that the Company’s successor has received at least ten (10)
days’ prior written notice from the Company or the Executive of the requirements
of Section 9 hereof; or
(e) Any other material violation of any provision of this Agreement by the
Company.
Notwithstanding the foregoing, no basis for a termination for Good Reason will
be deemed to exist unless the Executive notifies the Company in writing of any
event in (a) through (f) above within 90 days of the first occurrence of such
event and the Company or its successor fails to cure any such event within
thirty (30) days after receipt of the notice. Furthermore, the Executive’s
termination of employment for good reason must occur no later than one year
following the initial existence of such condition.
5.7 WITHHOLDING TAXES
Any payments provided for in this Agreement shall be paid net of any applicable
withholding required under federal, state or local law.
5.8 WARN ACT
Notwithstanding the provisions of Section 5.1 through 5.5, in the event the
Executive is entitled, by operation of any act or law, to unemployment
compensation benefits or benefits under the Work Adjustment and Retraining Act
of 1988 (known as the “WARN Act”) in connection with the termination of his or
her employment in addition to those required to be paid to him or her under this
Agreement, then to the extent permitted by applicable law governing severance
payments or notice of termination of employment, the Company shall be entitled
to offset against the amount payable hereunder the amounts of any such mandated
payments.
5.9 PAYMENTS SUBJECT TO SECTION 409A
Subject to the provisions in this Section 5.9, any severance payments or
benefits under this Agreement shall begin only upon the date of the Executive’s
“separation from service” (determined as set forth below) which occurs on or
after the date of termination of the Executive’s employment.

-7-



--------------------------------------------------------------------------------



 



The following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to the Executive under this Agreement:
               a. It is intended that each installment of the severance payments
and benefits provided under this Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Code and the guidance issued
thereunder (“Section 409A”). Neither the Company nor the Executive shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.
               b. If, as of the date of Executive’s “separation from service”
from the Company, the Executive is not a “specified employee” (within the
meaning of Section 409A), then each installment of the severance payments and
benefits shall be made on the dates and terms set forth in this Agreement.
               c. If, as of the date of the Executive’s “separation from
service” from the Company, the Executive is a “specified employee” (within the
meaning of Section 409A), then:
                    i. Each installment of the severance payments and benefits
due under this Agreement that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the Short-Term Deferral Period (as hereinafter
defined) shall be treated as a short-term deferral within the meaning of
Treasury Regulation § 1.409A-1(b)(4) to the maximum extent permissible under §
409A. For purposes of this Agreement, the “Short-Term Deferral Period” means the
period ending on the later of the fifteenth day of the third month following the
end of the Executive’s tax year in which the separation from service occurs and
the fifteenth day of the third month following the end of the Company’s tax year
in which the separation from service occurs; and
                    ii. Each installment of the severance payments and benefits
due under this Agreement that is not described in paragraph (c)(i) above and
that would, absent this subsection, be paid within the six-month period
following the Executive’s “separation from service” from the Company shall not
be paid until the date that is six months and one day after such separation from
service (or, if earlier, the Executive’s death), with any such installments that
are required to be delayed being accumulated during the six-month period and
paid in a lump sum on the date that is six months and one day following the
Executive’s separation from service and any subsequent installments, if any,
being paid in accordance with the dates and terms set forth herein; provided,
however, that the preceding provisions of this sentence shall not apply to any
installment of severance payments and benefits if and to the maximum extent that
that such installment is deemed to be paid under a separation pay plan that does
not provide for a deferral of compensation by reason of the application of
Treasury Regulation § 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service). Any installments that qualify for the
exception under Treasury Regulation § 1.409A-1(b)(9)(iii) must be paid no later
than the last day of the Executive’s second taxable year following the taxable
year in which the separation from service occurs.
               d. The determination of whether and when the Executive’s
separation from service from the Company has occurred shall be made and in a
manner consistent with, and based on the presumptions set forth in, Treasury
Regulation § 1.409A-1(h). Solely for purposes of this paragraph d, “Company”
shall include all persons with whom the Company would be considered a single
employer under Section 414(b) and 414(c) of the Code.

-8-



--------------------------------------------------------------------------------



 



               e. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit.
6. REPRESENTATIONS AND WARRANTIES
In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company that neither the execution nor the
performance of this Agreement by the Executive will violate or conflict in any
way with any other agreement by which the Executive may be bound.
7. NONDISCLOSURE; RETURN OF MATERIALS; NONSOLICITATION
7.1 NONDISCLOSURE
Except as required by his employment with the Company, the Executive will not,
at any time during the term of employment with the Company, or at any time
thereafter, directly, indirectly or otherwise, use, communicate, disclose,
disseminate, lecture upon or publish articles relating to any confidential,
proprietary or trade secret information without the prior written consent of the
Company. The Executive understands that the Company will be relying on this
covenant in continuing the Executive’s employment, paying him compensation,
granting him any promotions or raises, or entrusting him with any information
that helps the Company compete with others.
7.2 RETURN OF MATERIALS
All documents, records, notebooks, notes, memoranda, drawings, computer files or
other documents made or compiled by the Executive at any time while employed by
the Company, or in his possession, including any and all copies thereof, shall
be the property of the Company and shall be held by the Executive in trust and
solely for the benefit of the Company, and shall be delivered to the Company by
the Executive upon termination of employment or at any other time upon request
by the Company.
7.3 NONSOLICITATION
During the period that Executive is receiving the payments described in
Section 5.1(c) he or she will not actively solicit any employees of the Company
or its Affiliates to accept employment from any other person or entity.
“Affiliate” is defined as any entity controlling, controlled by or under common
control with the Company within the meaning of Rule 405 of the Securities and
Exchange Commission under the Securities Act of 1933.
8. FORM OF NOTICE

-9-



--------------------------------------------------------------------------------



 



Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:
If to the Executive:

     
If to the Company:
  Biodel Inc.
Attn: President
100 Saw Mill Road
Danbury, CT 06810

or such other address as shall be provided in accordance with the terms hereof.
Except as set forth in Section 4.4 hereof, if notice is mailed, such notice
shall be effective upon mailing. Notices sent in any other manner specified
above shall be effective upon receipt.
9. ASSIGNMENT
This Agreement is personal to the Executive and shall not be assignable by the
Executive. The Company shall assign to and require any successor (whether by
purchase of assets, merger or consolidation) to all or substantially all the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, the “Company” shall mean Biodel Inc. and any affiliated company or
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by contract, operation of law or otherwise; and as long
as such successor assumes and agrees to perform this Agreement, the termination
of the Executive’s employment by one such entity and the immediate hiring and
continuation of the Executive’s employment by the succeeding entity shall not be
deemed to constitute a termination or trigger any severance obligation under
this Agreement. All the terms and provisions of this Agreement shall be binding
upon and insure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns.
10. WAIVERS
No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.
11. AMENDMENTS IN WRITING
No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to

-10-



--------------------------------------------------------------------------------



 



be amended, modified, waived, terminated or discharged and signed by the
President or Chief Executive Officer of the Company and the Executive, and each
such amendment, modification, waiver, termination or discharge shall be
effective only in the specific instance and for the specific purpose for which
given. No provision of this Agreement shall be varied, contradicted or explained
by any oral agreement, course of dealing or performance or any other matter not
set forth in an agreement in writing and signed by the Company and the
Executive.
12. APPLICABLE LAW
This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of New York without regard to any rules
governing conflicts of laws.
13. ARBITRATION; ATTORNEYS’ FEES
Except in connection with enforcing Section 7 hereof, for which legal and
equitable remedies may be sought in a court of law, any dispute arising under
this Agreement shall be subject to arbitration. The arbitration proceeding shall
be conducted in accordance with the Employment Arbitration Rules of the American
Arbitration Association (the “AAA Rules”) then in effect, conducted by one (1)
arbitrator either mutually agreed upon or selected in accordance with the AAA
Rules. The arbitration shall be conducted in New York County, New York, under
the jurisdiction of the New York office of the American Arbitration Association.
The arbitrator shall have authority only to interpret and apply the provisions
of this Agreement, and shall have no authority to add to, subtract from or
otherwise modify the terms of this Agreement. Any demand for arbitration must be
made within sixty (60) days of the event(s) giving rise to the claim that this
Agreement has been breached. The arbitrator’s decision shall be final and
binding, and each party agrees to be bound by the arbitrator’s award, subject
only to an appeal therefrom in accordance with the laws of the State of New
York. Either party may obtain judgment upon the arbitrator’s award in the
Supreme Court of New York County, New York. If it becomes necessary to pursue or
defend any legal proceeding, whether in arbitration or court, in order to
resolve a dispute arising under this Agreement, the prevailing party in any such
proceeding shall be entitled to recover costs and attorneys’ fees.
14. SEVERABILITY
If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law: (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.
15. COORDINATION WITH CHANGE OF CONTROL AGREEMENT
The Company and the Executive are contemporaneously with this Agreement entering
into a Change of Control Agreement (the “Change of Control Agreement”), which
agreement provides for

-11-



--------------------------------------------------------------------------------



 



certain forms of severance and benefit payments in the event of termination of
Executive’s employment under certain defined circumstances. This Agreement is in
addition to the Change of Control Agreement, providing certain assurances to the
Executive in circumstances that the Change of Control Agreement does not cover,
and in no way supersedes or nullifies the Change of Control Agreement.
Nevertheless, it is possible that a termination of employment by the Company or
by the Executive may fall within the scope of both agreements. In such event,
payments made to the Executive under Section 5.1 hereof shall be coordinated
with payments made to the Executive under Section 8.1 of the Change of Control
Agreement as follows:
(a) Accrued Obligations under this Agreement shall be paid first, in which case
the obligations under Section 8.1(a) of the Change of Control Agreement need not
be paid;
(b) COBRA Continuation under this Agreement shall be provided first, in which
case the obligations under Section 8.1(b) of the Change of Control Agreement
need not be provided; and
(c) The severance payments required under Sections 8.1(c) and 8.1(d) of the
Change of Control Agreement shall be paid first, in which case any severance
payment required under Sections 5.1(c) and 5.1(d) hereof need not be provided.
16. EXCESS PARACHUTE PAYMENTS
If any portion of the payments or benefits under this Agreement, taken together
with any other agreement or benefit plan of the Company (including stock
options), would be characterized as an “excess parachute payment” to the
Executive under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), the payments and benefits shall be reduced to the extent necessary
to avoid the imposition of any tax that would otherwise be owed under
Section 4999 of the Code. Such reductions shall first be made to the bonus
payments referred to in Section 5.1(a)(ii), (iii) or (iv), whichever is
applicable, then to the salary continuation payments referred to in Section
5.1(c) and then to the salary payments under Section 5.1(a)(i). The
determination of whether and the extent to which payments and benefits are to be
reduced pursuant to this Section 16 shall be made in writing by tax accountants
and/or tax lawyers selected by the Company and reasonably acceptable to the
Executive.
17. ENTIRE AGREEMENT
Except as described in Section 15 hereof, this Agreement constitutes the entire
agreement between the Company and the Executive with respect to the subject
matter hereof, and all prior or contemporaneous oral or written communications,
understandings, or agreements between the Company and the Executive with respect
to such subject matter are hereby superseded and nullified in their entireties,
except that the agreement relating to proprietary information and inventions
between the Executive and the Company shall continue in full force and effect.
18. COUNTERPARTS

-12-



--------------------------------------------------------------------------------



 



This Agreement may be executed in counterparts, each of which counterpart shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
19. SECTION 409A. This Agreement is intended to comply with the provisions of
Section 409A and this Agreement shall, to the extent practicable, be construed
in accordance therewith. The Company makes no representation or warranty and
shall have no liability to the Executive or any other person if any provisions
of this Agreement are determined to constitute deferred compensation subject to
Section 409A and do not satisfy an exemption from, or the conditions of,
Section 409A.
IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

                              BIODEL INC.     EXECUTIVE  
 
                           
By:
                           
 
                           

  Its:                        

-13-



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE AND SETTLEMENT AGREEMENT
The parties to this General Release and Settlement Agreement (“Release”) between
                                                             (“Employee”) and
Biodel Inc. (“the Company”) state that:
The parties desire to terminate their employment relationship. Both parties
desire to fully and finally resolve all differences and disputes without further
costs;
THEREFORE, the parties agree:
     1. Employee and the Company stipulate, agree, and understand that, in
consideration of the following mutual releases and, in the case of the Employee,
the payments to Employee as provided in the Executive Severance Agreement
between the Employee and the Company dated
                                        , each, on behalf of itself, its
successors, and assigns, and, in the case of the Employee, on behalf of the
Employee’s heirs, administrators and executors, releases the other, and, in the
case of the Company, its subsidiaries, affiliates, related companies and their
directors, officers, employees and agents, from any and all debts, obligations,
claims, demands, judgments or causes of action of any kind whatsoever in tort,
contract, by statute, or on any other basis which either have or may have
arising out of the Employee’s employment by the Company and the termination
thereof from the beginning of time to the date of the signing this Release
including but not limited to any claims of harassment or discrimination (for
example, on the basis of sex, race, age, national origin, handicap or
disability) under any federal, state or local law, rule or regulation including,
but not limited to, the Age Discrimination in Employment Act, 29 U.S.C. §621, et
seq., Title VII of the Civil Rights Act of 1964 and the Americans with
Disabilities Act or any claim arising under the Employment Retirement Income
Security Act (“ERISA”) (except for claims for vested benefits under ERISA),
breach of contract, express or implied but excluding from the foregoing mutual
releases Workmen’s Compensation claims and obligations of the parties (i) under
this Release, (ii) under the Executive Severance and Change of Control
Agreements between the Employee and the Company dated
                                        , (iii) under any stock option or other
award granted under any stock option or other plan of the Company including
without limitation [here describe options or awards by date of grant],
(iv) under the Biodel Inc. Employee Proprietary Information and Inventions
Agreement executed by Employee, (v) relating to shares of Common Stock of Biodel
Inc. owned by Employee, (vi) under any indemnity provisions in favor of Employee
contained in the certificate of incorporation or bylaws of the Company or under
Delaware law, (vii) under the Indemnification Agreement with the Company dated
                                         executed by Employee or (viii) under
any policy of liability insurance of the Company for directors and officers. The
obligations set forth in (i) through (viii) are herein sometimes collectively
referred to as “the Continuing Obligations”.
     2. Employee agrees not to seek reemployment with the Company or any of its
affiliates.

14



--------------------------------------------------------------------------------



 



     3. This Release shall be governed by the substantive law of the State of
New York. In the event of any dispute concerning the interpretation of this
Release or in any way related to Employee’s employment or termination of
employment, the dispute shall be resolved by arbitration within the County of
New York, New York, in accordance with the then existing rules for employment
dispute arbitration of the American Arbitration Association, and judgment upon
any arbitration award may be entered by any state or federal court having
jurisdiction thereof. The parties intend this arbitration provision to be valid
and construed as broadly as possible. The prevailing party in such arbitration
shall recover its reasonable costs and attorneys’ fees.
     4. If any provision of this General Release and Settlement Agreement is
determined to be invalid or unenforceable, all of the other provisions shall
remain valid and enforceable notwithstanding, unless the provision found to be
unenforceable is of such material effect that this Release cannot be performed
in accordance with the intent of the parties in the absence thereof.
     5. Except for the Continuing Obligations, no promise or agreement other
than that expressed herein has been made. Except for the Continuing Obligations,
this General Release and Settlement Agreement constitutes a single integrated
contract expressing the entire agreement of the parties hereto. Except for the
Continuing Obligations, there are no other agreements, written or oral, express
or implied, between the parties concerning the subject matter hereof, except the
provisions set forth in this Release. Except for the Continuing Obligations,
this Release supersedes all previous agreements and understandings, whether
written or oral. This Release can be amended, modified or terminated only by a
writing executed by both Employee and the President of the Company.
     6. In compliance with the Older Workers Benefit Protection Act, Employee
has been given twenty-one (21) days to review this Release before signing it.
Employee also understands that he may revoke this General Release and Settlement
Agreement within seven (7) days after it has been signed and that it is not
enforceable or effective until the seven (7) day revocation period has expired.
Additionally, employee has been advised in this writing to consult with an
attorney before executing this General Release and Settlement Agreement.
     7. THE EMPLOYEE STATES THAT HE/SHE IS IN GOOD HEALTH AND FULLY COMPETENT TO
MANAGE HIS/HER BUSINESS AFFAIRS, THAT HE/SHE HAS CAREFULLY READ THIS GENERAL
RELEASE AND SETTLEMENT AGREEMENT, THAT HE/SHE FULLY UNDERSTANDS ITS FINAL AND
BINDING EFFECT, THAT THE ONLY PROMISES MADE TO HIM/HER TO SIGN THIS RELEASE ARE
THOSE STATED AND CONTAINED IN THIS RELEASE OTHER THAN FOR THE CONTINUING
OBLIGATIONS, AND THAT HE/SHE IS SIGNING THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY.
AGREED AND ACCEPTED this                      day of                     ,
                    :

                              BIODEL INC.       EXECUTIVE
 
                           
By:
                           
 
                           
Its:
                           
 
                           

15